 1
                                                                        JS-6
 2
 3                       UNITED STATES DISTRICT COURT
 4                     CENTRAL DISTRICT OF CALIFORNIA
 5
 6
     JENNIFER R. SNOW,                     ) Case No: 5:20-CV-01519-AS
 7                                         )
                                           )
 8               Plaintiff                 ) [PROPOSED] JUDGMENT
                                           )
 9         v.                              )
                                           )
10   ANDREW SAUL, Acting                   )
     Commissioner of Social Security,      )
11                                         )
                 Defendant.                )
12
13
14         Having approved the Stipulation to Voluntary Remand Pursuant to Sentence
     Four of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order of
16
     Remand.
17
18
19
     DATE: May 25, 2021                              / s / Sagar
20
                                         THE HONORABLE ALKA SAGAR
21                                            United States Magistrate Judge
22
23
24
25
26
27
                                          -1-
28
